DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11, and 13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 8084377 (Kreindel et al.).
Regarding claim 1, 16 and 18, ‘377 discloses, “This invention relates to a protective material, a clothing item and methods of protection and therapy and especially, but not exclusively, to use of special materials for manufacturing clothes which can effectively convert incident radiation in the form of sunlight to light comprising 
Regarding claim 2, ‘377 states explicitly, “In one embodiment the material 100 is a fabric which transmits only a relatively small proportion of the incident sunlight 105, and transmits substantially only one or more parts of the spectrum which have a therapeutic effect. Such a fabric can be used for shirts, hats and other clothes. The material may transmit radiation in one or more spectral bands (par. 14)”.  Fabric is disclosed as made of polyester/cotton/spandex fabric (par. 23), of which polyester is a non-elastic material and spandex is an elastic material.
“Importantly, certain wavelengths which exist in sunlight are known to be harmful to the skin. Generally, wavelengths in the ultraviolet part of the spectrum, about 100-400 nm, are considered harmful, and wavelengths between about 290 nm and 330 nm, where solar erythmic response is maximal, are particularly dangerous. The optical properties of the material 100 are such that a substantial amount of the harmful radiation is filtered out. Certain wavelengths which exist in sunlight are known to have therapeutic effect: wavelengths of 400-500 nm, and in particular 400-420 nm, have been found to be therapeutic for acne and promote destruction of bacteria; wavelengths of 550-700 nm, preferably 590-670 nm (and in particular 590 nm and 632 nm) have been found to assist skin rejuvenation and wrinkle reduction, lead to improvement of blood circulation and stimulate hair growth range. Infrared light in the range of 700-900 nm been found to stimulate tissue healing; UVB light at around 380 nm has been found useful in the treatment of psoriasis and other conditions; and other wavelengths have been found therapeutic in hair removal, removal or reduction of excess pigmentation. The optical properties of the material 100 are such that a substantial amount of at least one type of therapeutic radiation is transmitted (par. 13).”
“The construction of the fabric, being of fairly close weave, and the UV absorbing qualities of the fibre and dye, ensure that little or no harmful UV radiation is transmitted through the fabric to the wearer (par. 15).”
These citations disclose the functional limitations that the base body fabric is ‘designed to be substantially transmissible with respect to UV-B radiation of sunlight which is responsible for the production of vitamin D, and to be substantially non-transmissible with respect to the UV-A radiation of the sunlight which is harmful to the skin’ of claim 2.
In regards to claims 3-5, ‘377 states, “a material in accordance with the present invention, may comprise more than one layer, with different layers having different optical properties, but so that the material as a whole has the desired optical properties 
Regarding claim 5, ‘377 goes on to state, “The second, filtration, layer 404 is substantially transparent to the therapeutic radiation but substantially opaque to harmful radiation (par. 38).” Fabric is disclosed as made of polyester/cotton/spandex fabric (par. 23), of which polyester is a non-elastic material and spandex is an elastic material.
Regarding claim 6, as already stated above the fabric is disclosed as woven.  Fabric is disclosed as made of polyester/cotton/spandex fabric (par. 23), of which polyester is a non-elastic material and spandex is an elastic material.
Regarding claim 9, the neckband of shirt in fig. 3b is a ‘functional element which is able to be detachably or non-detachably connected to the base body fabric.
Regarding claim 11, the neckband in fig. 3b is a connection device for the detachable positioning of the base body of the shirt on a patient’s neck area.
Regarding claim 13, the base body of the fabric of the shirt is tubular/circular which is shape that is ‘sock or stocking shaped’ as socks and stockings have a tubular/circular shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8084377 (Kreindel et al.).
‘377 is silent to the UV transmissibility of the neckband of the garment. 
However, ‘377 speaks to great length about the fabric used to form the garment being designed to be transmissible of desired therapeutic UV radiation. 
Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to provide the neckband of the garment with the same transmissible nature with respect to desired therapeutic UV radiation so as to further provide desired therapeutic UV light through the neckband material to the user.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8084377 (Kreindel et al.).
As above ‘377 already discloses the fabric used is woven and made up of elastic and inelastic materials but does not disclose several layers.
However the MPEP is clear:

In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fillsthe joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
As no significance or unexpected results are shown the use of several layers of woven fabric already disclosed it would have been an obvious modification to simply duplicate the layers disclosed by ‘377 to result in a fabric with even more variation of coverage and effects as already disclosed and taught by the ‘377 fabric.
Claims 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8084377 (Kreindel et al.) in view of US 2002/0108405 (Yakopson).
‘377 discloses woven compressive elastic/non-elastic support fabric with partial UV radiation transmission as stated above with regards to near verbatim claims 1 and 18 but does not teach knitted compressive fabric and having a graduated compression profile.
Certainly all parties would surely concede that the use of knitted fabric formation rather than woven fabric formation would have clearly been within the skill and 
Further, ‘405 is referenced as it teaches, “The present invention relates to knitted therapeutic medical compression garments. More particularly, the present invention relates to knit therapeutic graduated compression stockings having courses of crimped bi-component yarns having an elastomeric core with a thermoplastic sheath and inlay courses containing spandex yarn. 
Therapeutic medical compression stockings have been used on a relatively wide scale to assist in the prevention of venous diseases and/or embolism in a patient. The purpose of such stockings is to overcome the elevated internal pressures within a human extremity caused by gravity or disease processes (pars. 1 and 2 Background of invention).”
Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify a woven compressive garment to use a knitted structure and to use graduated knitted structure to provide predetermined and desired controlled compressive properties to a garment.
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8084377 (Kreindel et al.) in view of US 2003/0130603 (Minne).
‘377 is already cited above as providing all of claims 1 and 2’s limitations which include an item of clothing for the upper body and is designed to provide specific predetermined transmission of UV-B and filtering of harmful UV-A limitations.
‘377 does not teach the item of clothing having a pocket for the insertion of a splint as in claim 12 nor the requirement of a medical aid or splint as in claim 15.

Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify the garment of ‘377 to further include a medical aid/splint that is housed within a pocket on the garment so as to provide desired support to the column of the spine as taught by ‘603.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8084377 (Kreindel et al.) in view of US 2007/0287613 (Adducci).
‘377 does fully disclose as above “clothing” which includes all of claim 1’s limitations above and does show a shirt which can be used as ‘a one piece undergarment’ as claimed.  Clothing is a genus which includes all sorts of various known clothing species.  Bodysuits must certainly be conceded to be a known species of genus of clothing.
For completeness, the examiner has referenced ‘613 which explicitly teaches, “Examples of wearable garments include, without limitation, pants, shorts, shirts, bodysuits, swimsuits, and the like (par. 40).”  Clearly establishing that shirts and bodysuits are well known species of the genus of garments/clothing.
Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to produce various items of .
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.
Previous 112 rejections have been overcome.
Assertions regarding “compression” are incorrect.  The disclosure clearly discloses the fabric includes spandex so the fabric is ‘compressive’ and the fabric inherently will undergo tension or compression when worn.
Assertions regarding UV transmission are incorrect.  The disclosure clearly discloses ‘harmful’ UV rays are absorbed and therapeutic UV rays are transmissed as per fig. 1:

    PNG
    media_image1.png
    692
    654
    media_image1.png
    Greyscale

Assertions regarding ‘medical aid’ are incorrect.  As cited above: ‘377 discloses, “This invention relates to a protective material, a clothing item and methods of protection and therapy…”; clearly refuting such an assertion.
Most if not all of the assertions do not apply to what is actually required by the claim language.  The examiner has fully addressed the claim language presented.  Assertions seem to imply limitations not actually required by the actual claim language present.  Any fabric that forms a protective, therapeutic device can function as an 
Combining references are not used to teach “orthoses” or “bandage” limitations; or UV transmission as the base reference already teaches those limitations.
As these are the arguments and amendments offered the rejections remain and are considered to be proper.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various references are attached that teach the general state of the art of using UV light transmission and filtering to provide desired therapeutic effects to a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732